Exhibit 10.2

CALYXT, INC.

2017 OMNIBUS INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

 

Recipient

Subject to the terms and conditions set forth in this notice of grant (the
“Notice”) and the Restricted Stock Agreement (the Notice and Restricted Stock
Agreement constituting this “Award Agreement”), Calyxt, Inc., a Delaware
corporation (the “Company”) has granted you an award of RSUs (the “Award”). The
Award is granted under and is subject to the Calyxt, Inc. 2017 Omnibus Incentive
Plan (the “Plan”). Unless otherwise defined in this Agreement, the terms used in
this Agreement shall have the meanings defined in the Plan. The provisions of
the Plan shall control in the event of a conflict among the provisions of the
Plan, this Notice, the Award Agreement and any descriptive materials provided to
you.

Date of Grant:[•]

Total Number of Units:[•]

Vesting Commencement

Date:[•]

First Vest Date:[•]
Vesting/Exercise

Schedule:

Subject to Sections 2(n) and 19(g) of the Plan and Section 8 of the Award
Agreement, so long as your Continuous Service Status does not terminate, the
RSUs shall vest and be settled in accordance with the provisions of the Award
Agreement.

Transferability:You may not transfer this Award.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and the Agreement.

 

You are advised to consult with your own tax advisors in respect of any tax
consequences arising in connection with this Award. In addition, you agree and
acknowledge that your rights to any Shares underlying this Award will be earned
only as you provide services to the Company over time, that the grant of this
Award is not as consideration for services you rendered to the Company prior to
the Date of Grant, and that nothing in this Notice or the attached documents
confers upon you any right to continue your employment or consulting
relationship with the Company for any period of time, nor does it interfere in
any way with your right or the Company’s right to terminate that relationship at
any time, for any reason, with or without cause. However, there is no guarantee
that the Internal Revenue Service will agree with the valuation, and by signing
below, you agree and acknowledge that the Company and the Administrator shall
not be held liable for any applicable costs, taxes, or penalties associated with
this Award if, in fact, the Internal Revenue Service were to determine that this
Award constitutes deferred compensation under Section 409A of the Code.

[Signature Page Follows]


1

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

THE COMPANY:


CALYXT, INC.


By: _________________________________ Name:.  
Title:

 

PARTICIPANT:

________________________________________

 

 

 

 

2

 

--------------------------------------------------------------------------------

Exhibit 10.2

CALYXT, INC.

2017 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

1.Grant of RSU Award. Calyxt, Inc., a Delaware corporation (the “Company”),
hereby grants to [•] (“Participant”), the number of restricted stock units
(“RSUs” or “Award”) set forth in the Notice of Restricted Stock Unit Award Grant
(the “Notice”), subject to the terms, definitions and provisions of the Calyxt,
Inc. 2017 Omnibus Incentive Plan (the “Plan”) adopted by the Company, which is
incorporated in this agreement (this “Agreement”) by reference. Unless otherwise
defined in this Agreement, the terms used in this Agreement shall have the
meanings defined in the Plan.

2.Issuance of RSUs. Each RSU shall represent the right to receive one Share upon
the vesting of such RSU, as determined in accordance with and subject to the
terms of this Agreement and the Plan.

3.Vesting of RSUs. Provided that the Participant’s Continuous Service Status
does not terminate, this Award shall vest as follows:

 

•

[•] of the total number of RSUs on the Date of Grant (as defined in the Notice);

 

•

[•]% of the total number of RSUs on [•]; and

 

•

[•]% of the total number of RSUs on [•];

(each date above, a “Vesting Date”)[, provided that in the event that a
Triggering Event occurs during the vesting period, an additional 25% of the
total number of RSUs shall immediately vest; and provided further that 100% of
the total number of RSUs shall vest in the event of (a) the termination of
Participant’s employment without Cause within 12 months following a Triggering
Event or (b) the resignation of Participant for Good Reason within 12 months
following a Triggering Event. In all cases, in no event will more than 100% of
the RSUs vest.

As used in this Agreement and for all purposes relating to the RSUs, including
Continuous Service Status, “Good Reason” shall mean: (i) a material reduction in
the Participant’s base salary, other than a general reduction in base salaries
that affects all similarly-situated Employees or Consultants, as applicable, in
substantially the same proportion or (ii) an involuntary relocation of the
Participant’s principal place of employment by more than 100 miles, provided
that (x) the Participant has provided written notice to the Company of the
existence of the circumstances constituting Good Reason within 30 days of the
initial existence of such circumstances, (y) the Company fails to cure such
circumstances within 30 days of the receipt of such written notice and (z)
Participant’s resignation is effective not later than 90 days after the first
occurrence of the applicable grounds constituting Good Reason. If Participant
does not resign for Good Reason in accordance with, and within the time period
set forth in, the preceding sentence, then Participant will be deemed to have
waived

3

 

--------------------------------------------------------------------------------

Exhibit 10.2

Participant’s right to terminate for Good Reason with respect to such
circumstances and such circumstances shall be deemed not to constitute Good
Reason.]1

[in the event that a Triggering Event or change in control of a Parent occurs,
100% of the total number of Shares shall immediately vest to the extent not
already vested. In all cases, in no event will more than 100% of the RSUs
vest.]2

4.Tax Liability; Withholding Requirements; Compliance with Applicable Laws. As a
condition to the settlement of RSUs and as further set forth in Section 15 of
the Plan, Participant agrees to make adequate provision for federal, state or
other tax withholding obligations, if any, which arise upon the grant, vesting
or disposition of shares of the RSUs, dividend distribution thereon, whether by
withholding, direct payment to the Company, or otherwise. Regardless of any
action the Company takes with respect to any or all income tax, social security,
payroll tax, or other tax-related items related to Participant’s participation
in the Plan and legally applicable to Participant (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains Participant’s responsibility and may exceed the amount actually
withheld. Participant further acknowledges that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting, settlement of the Award, the issuance of Shares upon settlement
of the Award and the subsequent sale of Shares acquired pursuant to such
issuance and (b) does not commit to and is under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.

In the event Participant fails to make adequate provision for applicable tax
withholding obligations (or where the amount of money provided is insufficient
to satisfy the applicable obligations), Participant authorizes the Company, in
its discretion, to satisfy the obligations with regard to all Tax-Related Items
by (i) withholding from Participant’s wages or other cash compensation paid to
Participant, (ii) withholding through a net settlement or sell-to-cover
transaction with respect to the Participant’s Shares or (iii) a combination of
the foregoing. Notwithstanding anything in this Agreement to the contrary, the
Company may, in its discretion, determine and notify the Participant that
obligations with regard to all Tax-Related Items must be satisfied by
withholding through a net settlement or sell-to-cover settlement on the
Participant’s behalf, to which the Participant hereby consents.

If Participant’s obligation is satisfied through a sell-to-cover settlement as
described in the foregoing paragraph, the Company, on the Participant’s behalf,
shall endeavor to sell only the number of Shares required to satisfy
Participant’s obligations for Tax-Related Items; however, Participant agrees
that the Company may sell more Shares than necessary to cover the Tax-Related
Item, and that in such event, the Company shall reimburse Participant for the
excess amount withheld, in cash and without interest.

(c)The Company shall have no obligation to issue or deliver any Shares upon the
vesting of the RSUs unless such issuance or delivery would comply with the
Applicable Laws, including any applicable federal or state securities laws or
any other law or

 

1 

To be included in the award agreements for Participants who are employees of the
Company.

2 

To be included in the award agreements for Participants who are Consultants,
non-employee directors of the Company, or directors or employees of a Parent.

4

 

--------------------------------------------------------------------------------

Exhibit 10.2

regulation, with such compliance determined by the Company in consultation with
its legal counsel. As a condition to the settlement of this Award, the Company
may require Participant to make any representation and warranty to the Company
as may be required by the Applicable Laws.

(d)Subject to compliance with Applicable Laws, this Award shall be deemed to be
settled upon the satisfaction of any applicable withholding obligations.

5.Terms and Conditions. It is understood and agreed that the Award evidenced
hereby is subject to the following terms and conditions:

(a)Voting Rights. The Participant shall have no voting rights or any other
rights as a shareholder of the Company with respect to the RSUs unless and until
the Participant becomes the record owner of the Shares underlying such RSUs.

(b)[Dividends. If a dividend is paid on Shares during the period commencing on
the Grant Date and ending on the date on which the Shares underlying the RSUs
are distributed to the Participant pursuant to Section 3, the Participant shall
be eligible to receive an amount equal to the dividend that the Participant
would have received had the Shares underlying the RSUs been distributed to the
Participant as of the time at which such dividend is paid; provided, however,
that no such amount shall be payable with respect to any RSUs that are
forfeited. Such amount shall be paid to the Participant on the date on which the
Shares underlying the RSUs are distributed to the Participant in the same form
(cash, Shares or other property) in which such dividend is paid to holders of
Shares generally. Any Shares that the Participant is eligible to receive
pursuant to this Section 4(b) are referred to herein as “Dividend Shares.”]3

(c)Distribution on Vesting. Subject to the provisions of this Agreement, upon
the vesting of any of the RSUs, the Company shall deliver to the Participant, as
soon as reasonably practicable after the applicable Vesting Date (or the
Termination Date (as defined below), as applicable), one Share for each such RSU
and the number of Dividend Shares (as determined in accordance with Section
5(b)); provided that such delivery of Shares shall be made no later than March
15 of the calendar year immediately following the year in which the applicable
Vesting Date (or the Termination Date, as applicable) occurs. Upon such
delivery, such Shares (including Dividend Shares) shall be fully assignable,
alienable, saleable and transferrable by the Participant; provided that any such
assignment, alienation, sale, transfer or other alienation with respect to such
Shares shall be in accordance with applicable securities laws and any applicable
Company policy.

6.No Right to Continued Service. The grant of an Award shall not be construed as
conferring upon the Participant any right to continue his or her employment or
consulting relationship with the Company for any period of time, nor does it
interfere in any way with the Participant’s right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.

7.No Right to Future Awards. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Company,
in its sole discretion, maintains the right to make available future grants
under the Plan.

 

3 

To be deleted in the award agreements for awards made pursuant to the Calyxt,
Inc. 2017 Restricted Stock Unit Sub-Plan for French Employees and Directors.

5

 

--------------------------------------------------------------------------------

Exhibit 10.2

8.Termination of Relationship. Following the date of termination of
Participant’s Continuous Service Status for any reason, including the
Participant’s death or Disability (the “Termination Date”), other than a
termination for Cause, Participant may continue to hold the vested portion of
the Award, only as set forth in the Notice and this Section 8. [The unvested
portion of the Award on the Termination Date shall be forfeited on such date.]4
Notwithstanding the foregoing, any Award granted to an individual who is
nominated to become a Director and is not an Employee or Consultant or a
director of a Parent at the time of grant shall be forfeited in its entirety if
such individual does not commence providing services to the Company within 12
months after the date of grant of such Award.

9.Non-Transferability of RSUs. This Award may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution. The terms of
this Award shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.

10.Not Salary, Pensionable Earnings or Base Pay. The Participant acknowledges
that the Award shall not be included in or deemed to be a part of (a) salary,
normal salary or other ordinary compensation, (b) any definition of pensionable
or other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of the Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit, retirement indemnity or
other benefit arrangement of the Company or any Subsidiary or (c) any
calculation of base pay or regular pay for any purpose.

11.Forfeiture Upon Breach of Certain Other Agreements. The Participant’s breach
of any non-competition, non-solicitation, confidentiality, non-disparagement,
assignment of inventions or other intellectual property agreement that the
Participant may be a party to with the Company or any Affiliate, in addition to
whatever other equitable relief or monetary damages that the Company or any
Affiliate may be entitled to, shall result in automatic rescission, forfeiture,
cancellation or return of any Shares (whether or not vested) held by the
Participant.

12.Recoupment/Clawback. This Award may be subject to recoupment or “clawback” as
may be required by Applicable Laws or by any applicable Company policy or
arrangement, as it may be established or amended from time to time.

13.Effect of Agreement. Participant acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof
(and has had an opportunity to consult counsel regarding the Award terms), and
hereby accepts this Award and agrees to be bound by its contractual terms as set
forth herein and in the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to this Award. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail.

14.Miscellaneous.

 

4 

To be deleted in award agreements for awards made pursuant to the Calyxt, Inc.
2017 Restricted Stock Unit Sub-Plan for French Employees and Directors.

6

 

--------------------------------------------------------------------------------

Exhibit 10.2

(a)Governing Law; Waiver of Jury Trial This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. BY RECEIPT OF THIS AWARD, THE PARTICIPANT WAIVES ANY RIGHT THAT THE
PARTICIPANT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE PLAN.

(b)Participant Undertaking; Acceptance. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Award pursuant to this
Agreement. The Participant acknowledges receipt of a copy of the Plan and this
Agreement and understands that material definitions and provisions concerning
the Award and the Participant’s rights and obligations with respect thereto are
set forth in the Plan. The Participant has read carefully, and understands, the
provisions of this Agreement and the Plan.

(c)Dispute Resolution. Any dispute or claim arising out of, under or in
connection with the Plan or any Award Agreement shall be submitted to
arbitration in Delaware and shall be conducted in accordance with the rules of,
but not necessarily under the auspices of, the American Arbitration Association
rules in force when the notice of arbitration is submitted. The arbitration
shall be conducted before an arbitration tribunal, one selected by the Company,
one selected by the Participant, and the third selected by the first two. The
Participant and the Company agree that such arbitration will be confidential and
no details, descriptions, settlements or other facts concerning such arbitration
shall be disclosed or released to any third party without the specific written
consent of the other party, unless required by law or court order or in
connection with enforcement of any decision in such arbitration. Any damages
awarded in such arbitration shall be limited to the contract measure of damages,
and shall not include punitive damages.

(d)Entire Agreement; Enforcement of Rights. This Agreement, together with the
Notice to which this Agreement is attached and the Plan, sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and therein and merges and supersedes all prior and contemporaneous discussions,
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(e)Amendment; Waiver. Except as contemplated under the Plan, no modification of
or amendment to this Agreement that has a material adverse effect on the
Participant, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement; provided
that the Company may amend or modify this Agreement without the Participant’s
consent in accordance with the provisions of the Plan or as otherwise set forth
in this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party;
provided that no waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature. Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

7

 

--------------------------------------------------------------------------------

Exhibit 10.2

(f)Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement and a substantially similar
provision shall be inserted that as closely as possible reflects the intent of
the parties shall be substituted in place of such unenforceable provision, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.

(g)Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice:

If to the Company:

 

Calyxt, Inc.

2800 Mount Ridge Road
Roseville, MN 55113

Attention:

Email:

If to the Participant:

At the Participant’s most recent address in the Company’s records.

(h)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(i)Successors and Assigns; No Third-Party Beneficiaries. The rights and benefits
of this Agreement shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of Participant
under this Agreement may not be assigned without the prior written consent of
the Company. Nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

15.Data Privacy Notice and Consent. By participating in the Plan, the
Participant consents to the holding and processing of personal information
provided by the Participant to the Company or any subsidiary, trustee or
third-party service provider, for all purposes relating to the operation of the
Plan. These include, but are not limited to:

(a)administering and maintaining Participant records;

(b)providing information to the Company, Subsidiaries, trustees of any employee
benefit trust, registrars, brokers or third-party administrators of the Plan;

8

 

--------------------------------------------------------------------------------

Exhibit 10.2

(c)providing information to future purchasers or merger partners of the Company
or any subsidiary, or the business in which the Participant works; and

(d)transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.

[Signature Page Follows]

 

9

 

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed by their officers thereunto duly authorized, effective as of the Date
of Grant set forth in the accompanying Notice.

 

 

THE COMPANY:


CALYXT, INC.


 

By: __________________________________

Name:
          Title:

 

PARTICIPANT:

______________________________________

 

 




10

 

--------------------------------------------------------------------------------

Exhibit 10.2

I,               , spouse of [•], have read and hereby approve the foregoing
terms set forth in this Agreement. In consideration of the Company’s granting my
spouse the right to receive Shares as set forth in this Agreement, I hereby
agree to be irrevocably bound by this Agreement and further agree that any
community property or other such interest shall hereby by similarly bound by
this Agreement. I hereby appoint my spouse as my attorney-in-fact with respect
to any amendment or exercise of any rights under this Agreement.

 

Spouse of [•] (if applicable)

 

 

 

 

11

 